Citation Nr: 0613407	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
cardiovascular disease.

2.  Entitlement to service connection for asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gallbladder 
disease, diagnosed as cholelithiasis or cholecystolithiasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1961 to March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and April 2003 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of service connection for hypertensive 
cardiovascular disease is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the examiner.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any disorder 
which is presumptively related to Agent Orange.  

2.  Bronchial asthma was not present during service, and any 
current bronchial asthma is not attributable to any event or 
injury during service.

3.  A claim for service connection for gallbladder disease 
was denied by the Board in May 1972 (upholding a February 
1972 rating).  

4.  Evidence associated with the claims file since the 
Board's May 1972 decision is either duplicative or cumulative 
of evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

2.  The May 1972 decision of the Board is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. § 
20.1100(a) (2005).

3.  The additional evidence associated with the file since 
the Board's May 1972 denial of the claim is not material, and 
the claim for gallbladder disease may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA prior to the initial RO decisions.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a letter dated in September 2001, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of 
the June 2003 and July 2004 statements of the case (SOC) and 
multiple supplemental statements of the case (SSOCs) issued 
between May 2004 and April 2005, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  



II.  Service Connecti on - Asthma

Service medical records (SMRs) are otherwise entirely 
negative for complaints or findings associated with asthma.  
At discharge in March 1965, the veteran denied asthma, 
shortness of breath, chest pain, chronic cough, or other 
respiratory problems.  Clinical evaluation of his lungs and 
chest was within normal limits.  A chest X-ray was normal.  
There was no acute cardiopulmonary process.  

Post-service evidence 1965 to 2005 includes a June 1965 
radiology report, which notes cardiovascular disease 
complicated by bronchial asthma.  There were similar findings 
in February 1966 radiology report.  However, VA examination 
reports in January 1972 and March 1987 were negative for 
respiratory complaints or findings.  In May 1990, the veteran 
was treated for a necrotic lesion of the left upper lung and 
asthmatic complications.  The remaining records show periodic 
treatment for recurrent bronchial asthma.  

In various lay statements, the veteran has consistently 
claimed that his current respiratory condition began while in 
service, and that it may have been caused by exposure to 
herbicides while serving in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded, by 
presumptive provisions in the law, from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for asthma.  

Here, the evidence does not demonstrate that the veteran was 
in Vietnam or was otherwise exposed to herbicide agents to 
warrant the presumption of herbicide exposure.  Moreover, 
although respiratory cancers are included among the listed 
disabilities under 38 C.F.R. § 3.309(e), non-cancerous 
disabilities such as asthma are not.  Therefore, presumptive 
service connection for this disorder due to Agent Orange 
exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  The 
medical evidence of record does not show that the veteran 
suffers from asthma due to exposure to herbicide agents 
during active service.  He has not submitted any other 
evidence beyond his own contentions that his asthma is in any 
way related to exposure to herbicides.  The Board finds that 
the veteran's claim for service connection for asthma must be 
denied on this basis.  

As noted, the SMRs are completely negative for any diagnosis 
of, or treatment for, symptoms suggestive of asthma.  
Although post-service treatment records confirm the presence 
of bronchial asthma in 1965, less than a year after his 
discharge from active service, the veteran has not brought 
forth any competent evidence that would establish a nexus 
between bronchial asthma and military service, and no 
examiner has attributed the veteran's asthma to military 
service.  The post-service records in 1965 describe his then-
current symptomatology, but do not show that it is 
etiologically related to his period of active service.  Thus, 
the competent evidence in this case does not provide a basis 
for favorable action on the veteran's claim.  

The Board acknowledges the veteran's contentions; however, as 
he is a layperson with no medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The medical evidence does not demonstrate 
treatment for asthma during service, and the post-medical 
records do not otherwise suggest a link between any asthma 
and service. 

Therefore, presumptive service connection for the veteran's 
disability cannot be granted because the veteran's 
respiratory disorder, diagnosed as asthma, is not among the 
enumerated diseases listed in 38 C.F.R. § 3.309 that have 
been determined by the Secretary, after weighing the 
scientific evidence, as having a positive association with 
exposure to herbicide agents.  Direct service connection 
cannot be granted because the evidence currently contained 
within the claims file does not establish that the veteran's 
asthma was incurred as the result of any incident (including 
herbicide exposure) during service, and does not establish 
that there exists a medical nexus between the veteran's 
asthma and his period of service.

III.  New and Material Evidence - Gallbladder Disease

SMRs show that, in September 1963, the veteran was referred 
for a urology consultation after complaints of abdominal pain 
in the right lower quadrant.  Physical examination and 
laboratory studies were negative for disease.  An intravenous 
pyelogram was within normal limits.  In October 1963, a 
gallbladder study was also within normal limits.  In January 
1964, the veteran again complained of pain in the right lower 
groin and physical examination, and a voiding cystogram 
failed to reveal abnormality.  In April 1964, he was 
evaluated in the surgery clinic after complaints of right 
inguinal pain on exertion.  Physical examination revealed a 
markedly dilated inguinal ring, but it was determined that he 
did not have a hernia.  On examination in June 1964 a dilated 
right inguinal ring was noted, with no evidence of hernia.  
In October 1964, the veteran was treated for a possible 
urinary tract infection.  At separation in March 1965, 
clinical evaluation was within normal limits and all 
laboratory studies were essentially normal.  There was no 
evidence of gallbladder disease or hernia.

Post-service records show that, in February 1966, the veteran 
was hospitalized for complaints of right upper quadrant pain, 
diagnosed as gallbladder disease.  A June 1971 report from a 
private physician noted treatment of the veteran since August 
1967 for biliary dyskinesia.  In January 1972, VA examination 
of the veteran was essentially within normal limits.  An 
upper gastrointestinal series and oral cholecystogram were 
within normal limits.  The pertinent diagnosis was 
gallbladder disease, not found.  A February 1972 report from 
the veteran's private physician revealed the veteran was 
being treated for several disorders, including gallbladder 
problems, since 1966.  

In February 1972, the veteran was denied service connection 
for gallbladder disease or right lower quadrant disability by 
the RO.  In May 1972, the Board, on appeal, denied service 
connection for hernia and gallbladder disease, on the basis 
that service medical records were repeatedly negative for 
gallbladder and hernia.  Moreover, the gallbladder disease 
was not related to service or complaints in service.  

The veteran filed a claim to reopen in March 2001.  In 
support of his claim are VA and private treatment records 
dated from 1987 to 2005 which show continued treatment for 
gallbladder problems, including a history of cholelithiasis.  

As noted, the veteran's claim for entitlement to service 
connection for gallbladder disease was denied by a Board 
decision in May 1972.  A decision of the Board is final.  
38 C.F.R. § 20.1100 (2005).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a).  The veteran's claim to reopen was 
filed in March 2001.  As a result, the amended regulatory 
provisions governing new and material evidence are not 
applicable to his claim to reopen.  Consequently, the current 
appeal will be decided under the old version of § 3.156(a), 
as is outlined in the decision below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a) (effective 
prior to Aug. 29, 2001).  Furthermore, the U.S. Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court of Appeals formVeterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the May 1972 
decision of the Board.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under 38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

At the time of the Board's 1972 decision, the medical 
evidence of record included SMRs, which were negative for 
complaints, treatment, or diagnosis of symptoms attributable 
to gallbladder disease.  Post-service records reflect a 
diagnosis of gallbladder disease beginning in 1966, one year 
after service discharge.  A February 1972 VA medical 
examination included laboratory testing that was negative for 
gallbladder disease.  Later, the claim for service connection 
for gallbladder disease was denied by the RO in February 
1972, and that denial was reaffirmed by the May 1972 Board 
decision.  

At the time of the May 1972 Board decision, there was no 
evidence of a nexus between the veteran's post-service 
gallbladder disease and his active service.  Therefore, any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  However, while additional documents have been 
associated with the file subsequent to the Board's May 1972 
Board decision, the record still does not contain any such 
evidence.

Evidence received since then includes VA and private 
outpatient treatment records dated from the mid-1980s to 
2005, which show ongoing treatment for gallbladder disease.  
These records are new, because they were not previously of 
record at the time of the Board decision.  However, this 
evidence is not material, because it is not relevant to the 
issue of whether the veteran developed gallbladder disease 
during active service.  Rather, the evidence shows post-
service treatment without any professional opinion as to 
onset during active service, and that is the pivotal issue 
underlying the veteran's claim for service connection.  
Further, the evidence does not establish any link between his 
current disability and service, and thus it does not 
materially alter the previous evidentiary picture.  See 38 
C.F.R. §§ 3.156, 3.303; Hodge, supra. 

Lay statements written by the veteran give a history 
treatment for gallbladder disease since 1966.  However, such 
evidence is not sufficient to reopen the claim because it 
contains contentions that are substantively identical to 
those made in connection with the prior denial.  
Consequently, merely to reiterate these same allegations and 
arguments, when previously made, does not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Furthermore, the veteran does not possess the 
medical expertise and training to competently offer an 
opinion as to whether the veteran's gallbladder disease was 
incurred or aggravated in active service, and any lay 
allegations purporting to do so also are not material.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, supra.  Thus, where, as here, resolution of the 
issue turns upon a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection for gallbladder disease, and the claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


ORDER

Service connection for asthma is denied.  

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for 
gallbladder disease is denied.


REMAND

The veteran's contentions on appeal relate his hypertensive 
cardiovascular disease to service.  Available service medical 
records at enlistment note a history of sinus arrhythmia, NCD 
(not considered disqualifying).  At separation the veteran's 
blood pressure reading was 110/76.  The examiner again noted 
the veteran' history of sinus arrhythmia, NCD, but provided 
no further elaboration or summary.  Post-service records 
include treatment for hypertensive heart disease shortly 
after service discharge in 1965.  While no medical evidence 
showing such a relationship has been submitted, the veteran's 
in-service notation and subsequent development of heart 
disease raises significant medical questions regarding the 
onset of any disability.  Moreover, the post-service evidence 
including VA examinations fail to address the importance, or 
lack thereof, regarding in-service evidence of sinus 
arrhythmia.  

Accordingly, more definitive medical evidence on the question 
of whether the veteran currently has hypertensive heart 
disease, and an opinion as to its onset, is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board is 
confident the RO will assure that all VCAA requirements are 
satisfied on remand.  

The matter is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who have treated the veteran for 
hypertensive cardiovascular disease.  After the 
veteran has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to that 
effect should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be provided 
the opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should undergo VA examination 
to determine the nature, extent, and etiology 
of all current cardiovascular pathology, to 
include hypertensive cardiovascular disease.  
The claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  A notation to the effect that 
this record review took place should be 
included in the report.  The examiner should 
elicit from the veteran a detailed history 
regarding the onset and progression of relevant 
symptoms.  All indicated tests and studies are 
to be performed and the examiner should review 
the results of any testing prior to completing 
the report.  All findings should be reported in 
detail.  Complete diagnoses should be provided.  

a.  The examiner should discuss the nature 
and extent of any cardiovascular disorder, 
including hypertensive cardiovascular 
disease, if present, and then set forth the 
medical probability that any disorder, if 
present, is traceable to the sinus 
arrhythmia noted during service.

b.  Specifically, the examiner should 
address whether the veteran has 
hypertensive cardiovascular disease and, if 
so, is it more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the first clinical 
manifestations of any such disorder 
developed while the veteran was in service 
from April 1961 to March 1965, or was 
disabling to a compensable degree during 
the first post-service year.

c.  Any opinion provided should include 
discussion of specific evidence of record, 
particularly service medical records.  The 
basis for the conclusions reached should be 
stated in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  If the 
veteran does not currently have a 
hypertensive cardiovascular disease which 
could be regarded as having been incurred 
while he was in service, the examiner 
should specifically indicate so.  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case (SSOC) was issued.  If 
the benefits sought on appeal remain denied, 
the RO must furnish the veteran an appropriate 
SSOC and allow him a reasonable period of time 
to respond.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


